                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


BETTY WITHERELL,

       Plaintiff,

v.                                                       Case No. 8:17-cv-2806-T-CPT

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security,

      Defendant.
________________________________/


                                      OR DE R

       The Plaintiff seeks judicial review of the Commissioner’s denial of her claim

for Disability Insurance Benefits (DIB).        For the reasons discussed below, the

Commissioner’s decision is reversed, and the case is remanded.

                                           I.

       The Plaintiff was born in 1965, has a tenth-grade education, and has past

relevant work experience as a waitress, a fast-food manager, an inspector of surgical

instruments, and a bonding machine-type operator. (R. 45-47, 59-60). In December

2014, the Plaintiff applied for DIB, alleging disability as of September 6, 2012, due to

anxiety, depression, fibromyalgia, rheumatoid arthritis, and both thyroid- and kidney-
related problems. (R. 87-88). The Social Security Administration (SSA) denied the

Plaintiff’s application both initially and on reconsideration. (R. 87-119).

       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on November 2, 2016. (R. 40). The Plaintiff appeared at that

hearing with a non-attorney representative and testified on her own behalf. (R. 40-57,

66-68). A vocational expert (VE) also testified. (R. 57-66).

       In a decision dated December 21, 2016, the ALJ found that the Plaintiff: (1) met

the insured status requirements on September 30, 2014, and had not engaged in

substantial gainful activity from her alleged onset date through her date last insured;

(2) had the severe impairments of fibromyalgia, obesity, spine disorders, anxiety

disorder, affective disorder, hypertension, hypothyroidism, migraine headaches,

vitamin D deficiency, Achilles enthesophyte and calcaneal spur, and degenerative disc

disease of the cervical spine; (3) did not, however, have an impairment or combination

of impairments that met or medically equaled the severity of any of the listed

impairments; (4) had the residual functional capacity (RFC) to perform sedentary

work subject to various limitations; and (5) based in part on the VE’s testimony, could

not perform her past relevant work but was capable of performing other jobs that exist

in significant numbers in the national economy. (R. 23-33). In light of these findings,

the ALJ concluded that the Plaintiff was not disabled. (R. 33).

       The Appeals Council subsequently denied the Plaintiff’s request for review. (R.

1-7). Accordingly, the ALJ’s decision became the final decision of the Commissioner.




                                           2
                                             II.

       The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505(a); 416.905(a). 1 A physical or mental impairment under the Act

“results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       To determine whether a claimant is eligible for either DIB or SSI, the Social

Security Regulations (Regulations) prescribe “a five-step, sequential evaluation

process.” Carter v. Comm’r of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) 2 (citing

20 C.F.R. § 404.1520(a)(4)); 20 C.F.R. § 416.920(a)(4). Under this process, an ALJ

must determine whether the claimant: (1) is performing substantial gainful activity; (2)

has a severe impairment; (3) has a severe impairment that meets or equals an

impairment specifically listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) has

the RFC to perform past relevant work; and (5) can perform other work in the national

economy given her RFC, age, education, and work experience. Carter, 726 F. App’x

at 739 (citing Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004), 20 C.F.R.



1
  Unless otherwise indicated, citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
2
  Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.
                                              3
§§ 404.1520(a)(4), 416.920(a)(4)). While the claimant has the burden of proof through

step four, the burden temporarily shifts to the Commissioner at step five. Sampson v.

Comm’r of Soc. Sec., 694 F. App’x 727, 734 (11th Cir. 2017) (citing Jones v. Apfel, 190

F.3d 1224, 1228 (11th Cir. 1999)). If the Commissioner carries that burden, the

claimant must then prove that she cannot perform the work identified by the

Commissioner. Id. In the end, “the overall burden of demonstrating the existence of

a disability . . . rests with the claimant.” Washington v. Comm’r of Soc. Sec., 906 F.3d

1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir.

2001)).

          A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided that the Commissioner has issued a final decision on

the matter after a hearing. See 42 U.S.C. § 405(g). Judicial review is limited to

determining whether the Commissioner applied the correct legal standards and

whether the decision is supported by substantial evidence. See id.; Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted). Although

no deference is given to the Commissioner’s legal conclusions, her findings of fact “are

conclusive if they are supported by ‘substantial evidence.’” Doughty, 245 F.3d at 1278

(11th Cir. 2001) (quotation and citation omitted). “Substantial evidence is more than

a scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Hargress, 883 F.3d at 1305 n.2 (quoting Crawford

v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). In evaluating whether

substantial evidence supports the Commissioner’s decision, the Court “may not decide

                                            4
the facts anew, make credibility determinations, or re-weigh the evidence.” Carter, 726

F. App’x at 739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)).

                                             III.

       The Plaintiff raises two arguments on appeal: (1) the ALJ erred in assessing her

subjective complaints, including, of relevance here, those related to her fibromyalgia;

and (2) the ALJ erred in evaluating the lay evidence offered by the Plaintiff’s husband

and neighbors. 3 (Doc. 14 at 14-30). The Commissioner counters that the ALJ properly

considered and analyzed the evidence relative to both of these claims. (Doc. 14 at 18-

40).

       Upon a thorough review of the record and the parties’ submissions, the Court

finds that the Plaintiff’s first claim has merit, warranting reversal and remand for

further proceedings.

       In this Circuit, a plaintiff’s subjective complaints are governed by the “pain

standard.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Under this

standard, the claimant must show: “(1) evidence of an underlying medical condition

and either (2) objective medical evidence that confirms the severity of the alleged pain

arising from that condition or (3) that the objectively determined medical condition is

of such a severity that it can be reasonably expected to give rise to the alleged pain.”

Id. (quoting Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)).




3
 The Court has reordered the Plaintiff’s arguments for purposes of its analysis. The Plaintiff
supplemented her arguments by way of a reply brief filed with the Court’s permission. (Docs.
17, 19).
                                              5
       Where a claimant satisfies this “pain standard,” the Regulations require that

the ALJ then evaluate the intensity and persistence of the symptoms to determine how

they limit the claimant’s capacity for work. 20 C.F.R. §§ 404.1529(c), 416.929(c).

Relevant factors in this regard include the objective medical evidence; evidence of

factors that precipitate or aggravate the claimant’s symptoms; the medications and

treatments available to alleviate the claimant’s symptoms; how those symptoms affect

the claimant’s daily activities; and the claimant’s past work history. Id. A “claimant’s

subjective testimony supported by medical evidence that satisfies the [pain] standard

is itself sufficient to support a finding of disability.” Brown v. Sullivan, 921 F.2d 1233,

1236 (11th Cir. 1991) (citations omitted).

       Although an ALJ must consider a claimant’s complaints of pain, she “may

reject them as not creditable, and that determination will be reviewed for substantial

evidence.” Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). If the ALJ elects

not to credit the claimant’s subjective testimony, however, she must articulate explicit

and adequate reasons for her decision. Dyer, 395 F.3d at 1210 (quotation and citation

omitted). A reviewing court will not disturb an ALJ’s clearly articulated credibility

finding that is supported by substantial evidence in the record. Foote, 67 F.3d at 1562

(citation omitted).

       As noted, the Plaintiff’s first claim of error centers on the ALJ’s evaluation of

the Plaintiff’s fibromyalgia—a condition the ALJ deemed severe—and its limiting

effects. Fibromyalgia “is ‘characterized primarily by widespread pain in the joints,

muscles, tendons, or nearby soft tissues that has persisted for at least [three] months.’”

                                             6
Laurey v. Comm’r of Soc. Sec., 632 F. App’x 978, 987-88 (11th Cir. 2015) (quoting Social

Security Ruling (SSR) 12-2p, 2012 WL 3107612 (July 25, 2012)).

       In evaluating fibromyalgia, an ALJ must use the same pain standard as set forth

above. Id. As one court in this Circuit has noted, however, fibromyalgia presents

“unique problems” in this respect. Reliford v. Barnhart, 444 F. Supp. 2d 1182, 1186

(N.D. Ala. 2006). Quoting the Seventh Circuit’s opinion in Sarchet v. Chater, 78 F.3d

305 (7th Cir. 1996), the court in Reliford explained:

       [F]ibromyalgia, also known as fibrositis—[is] a common, but elusive
       and mysterious, disease, much like chronic fatigue syndrome, with
       which it shares a number of features. Its cause or causes are unknown,
       there is no cure, and, of greatest importance to disability law, its
       symptoms are entirely subjective. There are no laboratory tests for the
       presence or severity of fibromyalgia.

444 F. Supp. 2d. at 1186-87.

       The Eleventh Circuit highlighted these problems in Somogy v. Comm’r of Soc.

Sec., and explained that because fibromyalgia “often lacks medical or laboratory signs,

and is generally diagnosed mostly on an individual’s described symptoms,” the

“hallmark” of this condition is “a lack of objective evidence.” 366 F. App’x 56, 63

(11th Cir. 2010) (per curiam) (quoting Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005)). In Somogy, the Eleventh Circuit also drew from the Second Circuit’s

opinion in Green-Younger v. Barnhart, 335 F.3d 99 (2d Cir. 2003), in which the court

advised that, given the subjective nature of fibromyalgia, “physical examinations will

usually yield normal results—a full range of motion, no joint swelling, as well as

normal muscle strength and neurological reactions.” 335 F.3d at 108-09 (quotation

                                            7
omitted).   Courts within this Circuit have taken heed of the Eleventh Circuit’s

admonitions in Somogy. See, e.g., Smith v. Astrue, 2012 WL 2912658, at *5 n.3 (M.D.

Fla. June 25, 2012) (noting that joint and muscle examinations of an individual with

fibromyalgia typically produce normal findings) (citing Harrison’s Principles of

Internal Medicine, 1706-07 (Kurt J. Isselbacher et al., eds., 13th ed. 1994)).

       SSR 12-2p provides guidance on how the SSA develops evidence to establish

that a claimant’s fibromyalgia is a medically determinable impairment (MDI) and how

it will evaluate this impairment in a disability claim. 2012 WL 3017612. Of relevance

here, SSR 12-2p states that, “[a]s in all claims for disability benefits, [the SSA] need[s]

objective medical evidence to establish the presence of an MDI” and “[t]here must be

medical signs and findings that show that the person has an MDI[,] which could

reasonably be expected to produce the pain or other symptoms alleged.” Id. at *43642-

43. This ruling, moreover, advises that “[i]f objective medical evidence does not

substantiate the person’s statements about the intensity, persistence, and functionally

limiting effects of symptoms,” the SSA will consider all of the record evidence,

including the person’s daily activities, medications, treatments, and statements by

third parties about the person’s symptoms. Id. at *43644.

       Against this backdrop, the Court turns to the ALJ’s analysis of the Plaintiff’s

subjective complaints related to her fibromyalgia and her other MDIs.                After

acknowledging her duties under the Eleventh Circuit’s pain standard, the ALJ found

that, although all of these impairments “could reasonably be expected to cause the

alleged symptoms,” the Plaintiff’s “statements concerning the intensity, persistence,

                                            8
and limiting effects of [her] symptoms are not entirely consistent” with the evidence of

record. (R. 28-29). The objective evidence upon which the ALJ relied in discounting

the Plaintiff’s fibromyalgia-related symptoms consisted of negative radiological images

taken of the Plaintiff in 2011, as well as the Plaintiff’s treatment records from 2014 and

2015 that generally revealed a normal range of motion, normal muscle strength, the

absence of swelling, and intact motor strength, sensation, and reflexes. (R. 29).

       The ALJ’s undue emphasis on the lack of objective findings in evaluating the

Plaintiff’s fibromyalgia-related reports conflicts with the well-established case law of

this Circuit and constitutes error. The fact that the ALJ’s decision does not indicate

that she considered the import of certain examination findings that consistently

revealed tenderness throughout the Plaintiff’s body only exacerbates this error. (R.

29); see Kendrick v. Astrue, 2010 WL 883819, at *3 (M.D. Fla. Mar. 8, 2010) (“An

individual’s described symptoms, accompanied by tender points on his or her body,

generally drive a diagnosis of fibromyalgia.”) (citation omitted); Reliford, 444 F. Supp.

2d at 1187 (noting that tender areas or trigger points that cause pain upon palpitation

can provide objective verification of the presence of fibromyalgia) (citing Sarchet, 78

F.3d 305).

       As for the opinion evidence concerning the Plaintiff’s fibromyalgia, the ALJ

also erred by according “little weight” to the opinion of an advanced registered nurse

practitioner (ARNP), Deborah Vaccarello, who treated the Plaintiff in conjunction

with a physician, Dr. Peter Jacobson. (R. 361). The SSA ruling governing an ALJ’s

consideration of opinion evidence offered by medical sources draws a distinction

                                            9
between “acceptable medical sources” and “other medical sources.” SSR 06-03p, 2006

WL 2329939, at *2 (Aug. 9, 2006) (explaining how the SSA assesses opinions from

different types of evidentiary sources); 20 C.F.R. §§ 404.1513, 416.913. Because nurse

practitioners fall into the latter category, their opinions are not presumptively entitled

to controlling weight. SSR 06-03p, 2006 WL 2329939, at *2. Nonetheless, the SSA

has stated that nurse practitioner opinions are “important,” in recognition of the fact

that, “[w]ith the growth of managed health care,” medical sources such as nurse

practitioners “have increasingly assumed a greater percentage of the treatment and

evaluation functions previously handled primarily by physicians and psychologists.”

Id. at *3. Accordingly, SSR 06-03p instructs ALJs to evaluate the opinions of “other

medical sources” on “key issues such as impairment severity and functional effects.”

Id. To this end, SSR 06-03p lists certain factors that an ALJ may apply to their

opinions, including the length of the relationship between the source and the claimant,

the frequency of such visits, the consistency of the opinions with the other evidence,

the degree to which the source explains and presents evidence to support the opinion,

and the source’s specialty. Id. at 5.

       Here, the ALJ discounted ARNP Vaccarello’s opinion because: (1) she was not

an “acceptable medical source,” and (2) her assessments of the Plaintiff’s functional

capacity were not consistent with the objective medical evidence from the relevant

time period. (R. 31). While it was appropriate for the ALJ to note that ARNP

Vaccarello was not an “acceptable medical source,” the ALJ’s decision to afford her

opinion “little weight” because it was not consistent with the aforementioned objective

                                           10
medical evidence was improper for the reasons discussed above. See, e.g., Smith v.

Astrue, 2011 WL 5026218, at *20 (N.D. Fla. Sept. 16, 2011) (“It would be error to

discount [the doctor’s] opinion in reliance on a lack of objective medical evidence to

support [p]laintiff’s description of the degree of pain that she experiences from

fibromyalgia.”).

       The ALJ’s credibility determination regarding the Plaintiff’s fibromyalgia-

related complaints is further flawed due to the fact that the ALJ’s evaluation of ARNP

Vaccarello’s opinion does not reflect consideration of the other SSR 06-03p factors.

Cf. Frizzell v. Comm’r of Soc. Sec., 2017 WL 4242027, at *9 (M.D. Fla. Sept. 25, 2017)

(finding that substantial evidence supports ALJ’s statement that limitations described

in medical source opinion on fibromyalgia were inconsistent with majority of medical

records that showed plaintiff was in no acute distress; had no headaches, pain, or

aches; responded well to medication; did not seek out pain management; and was

independent in activities of daily living); Hollinger v. Colvin, 2015 WL1470697, at *7

(S.D. Ala. Mar. 31, 2015) (deeming sufficient ALJ’s decision to discount opinions of

“other medical sources” that were belied by their own treatment notes and plaintiff’s

own reports of her activity level).

       As a result, the Court finds that the ALJ’s evaluation of the Plaintiff’s subjective

reports of her fibromyalgia symptoms is fatally deficient. See Morgan v. Comm’r of Soc.

Sec., 2015 WL 1311062, at *7 (Mar. 24, 2015) (concluding that deficiencies within

ALJ’s decision relative to his evaluation of plaintiff’s fibromyalgia in accordance with




                                           11
SSR 12-2p deprived court of the ability to determine whether his ultimate decision on

the disabling effects of that impairment is adequately supported).

       While the Commissioner attempts to justify the ALJ’s assessment of the

Plaintiff’s fibromyalgia-related evidence on grounds other than those stated by the ALJ

(Doc. 14 at 32-33), the Court is loath to accept such post-hoc rationalizations on appeal

where they lack support within the four corners of the ALJ’s decision. Watkins v.

Comm’r of Soc. Sec., 457 F. App’x 868, 871-72 (11th Cir. 2012) (“We cannot affirm

based on a post hoc rationale that ‘might have supported the ALJ’s conclusion.’”)

(citing Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984)).

       Because an ALJ’s evaluation of a claimant’s subjective reports of her symptoms

is critical in a case where allegations of disability are based on fibromyalgia, the

deficiencies in the ALJ’s review of the relevant evidence here require remand. See

Howard v. Hartford Life and Acc. Ins. Co., 563 F. App’x 658, 663 (11th Cir. 2014) (“Given

the subjective nature of [plaintiff’s] diagnoses, credibility in this case is of utmost

importance.”) (citing Moore, 405 F.3d at 1211-12)); Pons v. Berryhill, 2018 WL 4656406,

at *7-8 (N.D. Fla. Sept. 27, 2018) (highlighting ALJ’s repeat references to lack of

objective evidence supporting plaintiff’s fibromyalgia allegations and the importance

of credibility findings in such cases in concluding that remand is necessary).

       In light of the above, the Court need not address the Plaintiff’s remaining claims

of error. See Demench v. Sec’y of Dep’t of Health and Human Services, 913 F.2d 882, 884

(11th Cir. 1990) (declining to address plaintiff’s remaining arguments due to

conclusions reached in remanding the case); Jackson v. Bowen, 801 F.2d 1291, 1294 n.2

                                           12
(11th Cir. 1986) (stating that it is unnecessary to review other issues raised on appeal

where remand is required and such issues will likely be reconsidered in the subsequent

proceedings).      On remand, the Commissioner should reassess the entire record,

providing sufficient reasons and readily-identifiable evidentiary support for her

decision.

                                             IV.

       For the foregoing reasons, it is hereby ORDERED:

       1)         The Commissioner’s decision is REVERSED and REMANDED for

further proceedings before the Commissioner consistent with this Order.

       2)         The Clerk is directed to enter Judgment in favor of the Plaintiff and to

close the case.

       3)         The Court reserves jurisdiction on the matter of attorney’s fees and costs

pending further motion.

       DONE and ORDERED in Tampa, Florida, this 28th day of March 2019.




Copies to:
Counsel of record




                                              13
